Citation Nr: 0826770	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  05-40 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.   
 
2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The veteran had active service from January 1968 to November 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2004 and May 2004 RO rating 
decisions.  The January 2004 RO decision denied service 
connection for hypertension, to include as secondary to 
service-connected diabetes mellitus.  The May 2004 RO 
decision denied service connection for PTSD.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  


FINDING OF FACT

The veteran's currently diagnosed hypertension began many 
years after service, was not caused by any incident of 
service, and was not caused by or permanently worsened by his 
service-connected diabetes mellitus.  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, 
and is not 
proximately due to or the result of service-connected 
diabetes mellitus.  38 C.F.R. §§ 1101, 1110, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 
(2007).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107; 38 C.F.R. § 3.159.  The notice should inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim.  It should also 
inform the claimant about the information and evidence that 
VA will seek to provide, and the information and evidence the 
claimant is expected to provide.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in August 2003, February 
2004, and April 2004.  These documents notified the veteran 
of the information and evidence necessary to substantiate the 
service connection claim, which portion of that information 
and evidence is to be provided by the claimant, and which 
portion VA will attempt to obtain on the claimant's behalf.  

The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty to notify prior to the 
readjudication in the October 2006 supplemental statement of 
the case.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, VA has obtained all relevant, identified, and available 
evidence, and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, relevant evidence.  VA has also 
obtained a medical examination and opinion in relation to 
this claim.  The veteran has also responded in writing that 
he does not have any other evidence in support of his claim.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.  

Service Connection Legal Authority

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service 
connection for a "chronic disease," such as hypertension, 
may be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Secondary service connection may be granted for a disability 
which is proximately due to, the result of, or aggravated by 
an established service-connected disability.  38 C.F.R. 
§ 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  
The Board notes that effective October 10, 2006, 38 C.F.R. § 
3.310 was amended to conform with the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Allen; 
however, based upon the facts in this case the regulatory 
change does not impact the outcome of the appeal.

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service Connection Analysis

The veteran is service connected for diabetes mellitus.  He 
is also service connected for arteriosclerotic heart disease, 
hearing loss, tinnitus, hepatitis, and erectile dysfunction.  
The veteran contends that his current hypertension is related 
to service, or more specifically, is related to his service-
connected diabetes mellitus.  

The veteran's service treatment records show no complaints, 
findings, or diagnoses of hypertension or any elevated blood 
pressure readings.  A December 1967 objective enlistment 
examination report noted a blood pressure reading of 130/82 
and included notations that the veteran's heart and vascular 
system were normal.  The October 1969 objective separation 
(hardship) examination report related a blood pressure 
reading of 122/78.  There were also notations that the 
veteran's heart and vascular system were normal.  

There is no evidence of hypertension in the year after the 
veteran's period of active service, which ended in November 
1969, or for many years later.  The first post-service 
evidence of record of any elevated blood pressure readings is 
in December 1981, with the first actual diagnosis of 
hypertension in June 2000, many years after the veteran's 
separation from service in November 1969.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment of the claimed condition for many years 
after service).  

A December 1981 VA treatment entry noted that the veteran was 
requesting an Agent Orange examination.  A blood pressure 
reading of 140/92 was reported.  The diagnosis did not refer 
to hypertension.  

A private July 1989 treatment entry, apparently from Hollston 
Valley Hospital and Medical Center, noted a blood pressure 
reading of 142/100.  The impression, at that time, did not 
refer to hypertension.  

A June 2000 VA treatment entry indicated that the veteran 
reported concerns as to moles on his skin and as to his blood 
pressure.  The assessment included hypertension, 
uncontrolled.  

Subsequent post-service private and VA treatment records, 
including VA examination reports, show treatment for 
disorders including hypertension.  The veteran also received 
treatment for arteriosclerotic heart disease, hearing loss, 
tinnitus, hepatitis, and erectile dysfunction

An October 2000 entry related an assessment that included 
hypertension, uncontrolled.  A March 2002 entry noted that 
the veteran had a history of hypertension without a history 
of diabetes.  It was reported that he did have some mild 
obesity at that time.  

A January 2003 laboratory report from Medex Regional 
Laboratories, LLC, noted that the veteran's blood sugar was 
high.  There was a notation that he had diabetes mellitus.  A 
January 2003 report from V. Manole, M.D., indicated that the 
veteran had a history of hypertension.  The veteran also 
reported a history of kidney stones and hepatitis and stated 
that his main concern was erectile dysfunction.  The 
diagnoses included erectile dysfunction/impotence, 
hypertension, and diabetes, uncontrolled.  A June 2003 
statement from Dr. Manole indicated that the veteran had been 
diagnosed with diabetes mellitus (type II, adult onset).  It 
was reported that his diabetes mellitus required an oral 
hypoglycemic agent and that he had no complications that were 
directly due to diabetes mellitus.  A February 2003 report 
from HMG-Disease Management noted that the veteran was seen 
for management of new onset diabetes.  The assessment 
included type II diabetes mellitus.  

A July 2003 statement from a VA physician noted that the 
veteran had been diagnosed with diabetes mellitus (type II, 
adult onset).  The VA physician reported that the veteran's 
diabetes mellitus required an oral hypoglycemic agent and a 
restricted diet.  The VA physician indicated that the veteran 
had the following complications that were directly due to 
diabetes mellitus:  visual, glasses, changes related to 
diabetes; cardiovascular, hypertension; and neurological, 
neuropathy of the legs.  

A September 2003 VA eye examination report related diagnoses 
of type II diabetes mellitus without ocular complications; 
correctable refractive error, not likely to be service-
connected; immature cataracts, not likely to be service-
connected; and mild arcus sinilis, not likely to be service-
connected.  

An August 2003 VA hypertension examination report noted that 
the veteran's claims file had been provided and had been 
reviewed for the purposes of the examination.  It was also 
reported that medical records from a VA medical center had 
also been reviewed and that the claims file did contain 
records from the veteran's local physician.  The examiner 
noted that the veteran served from January 1968 until 
November 1969 and that he was diagnosed with diabetes 
mellitus approximately eight months ago.  The veteran stated 
that he did not have clear symptoms of peripheral neuropathy 
such as burning pain on the surfaces of both feet, but that 
that he did have some tingling primarily over the dorsal 
surface of the feet and toes.  It was noted that the veteran 
did not have any history of intermittent claudication or 
vascular disease.  It was also reported that the veteran did 
not have any history of other neurologic disorders that would 
be responsible for those symptoms.  The veteran stated that 
he had some lower back pain and that he had recently re-
injured his lower lumbosacral spine while helping his mother, 
but that he did not note that the tingling of his feet was 
radicular and related to his lumbosacral spine.  The veteran 
reported that he did not have any history of diabetic 
ulceration or of any skin breakdowns.  

The examiner indicated that the veteran was diagnosed with 
hypertension in approximately 1999 at a VA medical center.  
The examiner reported that the veteran's hypertension had 
been uncomplicated.  It was noted that in the past, the 
veteran had been evaluated for episodes of chest pain which 
were felt to be secondary to dyspepsia or of a 
musculoskeletal nature, but not secondary to cardiac disease.  
The examiner reported that the veteran had a strong family 
history of coronary artery disease and diabetes mellitus, 
which were present in both his mother and his father.  It was 
noted that the veteran did not have any symptoms of shortness 
of breath, dyspnea with exertion or peripheral edema.  The 
examiner also indicated that the veteran had never had any 
symptoms suggestive of transient neurologic events or of a 
cerebrovascular accident.  The diagnoses were essential 
hypertension in 1999, prior to onset of diabetes mellitus, 
and non-insulin-dependent diabetes mellitus with a history 
and physical examination equivocal for peripheral neuropathy.  
It was noted that an electromyography would be performed to 
assist with that diagnosis.  

In a September 2003 addendum to the August 2003 VA 
hypertension examination report, the examiner reported that 
the results of the electromyography had been obtained and did 
not reveal any evidence of peripheral neuropathy.  The 
examiner commented that the veteran's hypertension was 
essential in nature and that it occurred prior to the time 
that he was diagnosed with diabetes mellitus.  The examiner 
indicated that there was no evidence that the veteran's 
hypertension had been aggravated by his diabetes.  The 
examiner noted that, additionally, the results of studies did 
not reveal any evidence of peripheral neuropathy secondary to 
diabetes mellitus.  

An April 2004 VA liver, gall bladder, and pancreas 
examination related a diagnosis of past history of hepatitis 
a, without sequelae.  A June 2004 VA audiological examination 
report referred to bilateral hearing loss.  

A July 2005 report from Cardiovascular Associates, P.C., 
noted that the veteran had a past medical history that 
included hypertension for five years and diabetes mellitus 
for four years.  The impression included recurrent chest pain 
with an abnormal stress test suggesting ischemia in the right 
coronary artery; diabetes mellitus; dyslipidemia; and 
hepatitis.  

A January 2006 VA treatment entry related an assessment of 
diabetes mellitus; arteriosclerotic cardiovascular disease, 
status post coronary artery bypass graft; hypertension; and 
PTSD.  

A March 2007 report from S. G. Kadeker, M.D., noted that the 
veteran had a problem list that included interscapular 
discomfort with exertion; hypertension, apparently 
controlled; diabetes mellitus, uncontrolled; status post two-
vessel surgery in August 2005 with left internal mammary 
artery to left anterior descending and a vein graft to obtuse 
marginal; mild to moderate chronic obstructive pulmonary 
disease; dyslipidemia; and patent grafts by recent CVCT dated 
in March 2007.  Dr. Kadeker noted that the impression was the 
same as the problem list.  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, the determination of credibility is 
the province of the Board.  It is not error for the Board to 
favor the opinion of one competent medical expert over that 
of another when the Board gives an adequate statement of 
reasons or bases.  See Owens v.  Brown, 7 Vet. App. 429, 433 
(1995).  

The Board observes that the July 2003 statement from a VA 
physician indicated that veteran had complications including 
hypertension that were directly due to diabetes mellitus.  
While the VA physician's statement appears to support the 
veteran's claim, the Board notes that there is no indication 
that the physician reviewed the veteran's claims file in 
providing her opinion.  Although an examiner can render a 
current diagnosis based on his examination of a claimant, 
without a thorough review of the record, his opinion 
regarding etiology if based on facts reported by the claimant 
can be no better than the facts alleged by the claimant.  See 
Swann v. Brown, 5 Vet. App. 229 (1993).  Further, the VA 
physician did not provide any rationale for her opinion that 
the veteran's hypertension was directly due to his diabetes 
mellitus.  Given these circumstances, her opinion has little 
probative values in this matter.  

Conversely, the board notes that the August 2003 VA 
hypertension examination report specifically noted that the 
veteran's claims file had been provided and had been reviewed 
for the purposes of the examination.  In the September 2003 
addendum to the August 2003 VA hypertension examination 
report, the examiner commented that the veteran's 
hypertension was essential in nature and that it occurred 
prior to the time that he was diagnosed with diabetes 
mellitus.  The examiner specifically indicated that there was 
no evidence that the veteran's hypertension had been 
aggravated by his diabetes.  The Board observes that the VA 
examiner's opinion was based on a review of the veteran's 
claims file, and is based on an accurate history.  The 
examiner also provided a rationale for her opinion that 
referred to the fact that the veteran's hypertension was 
essential in nature and occurred prior to the time that he 
was diagnosed with diabetes mellitus.  Therefore, the Board 
finds that the VA examiner's opinion in the September 2003 
addendum to the August 2003 VA hypertension examination is 
the most probative in this matter.  See Wensch v. Principi, 
15 Vet. App. 362 (2001).  

The Board observes that the weight of the competent medical 
evidence demonstrates that the veteran's current hypertension 
is not related to his period of service or the service-
connected diabetes mellitus.  The probative medical evidence 
provides negative evidence that tends to weigh against a 
finding of service incurrence, indicating that the veteran's 
current hypertension began many years after service, without 
relationship to any incident of service.  Additionally, the 
probative medical evidence shows that the veteran's current 
hypertension, which was first shown in 1981, was not caused 
or worsened by his service-connected diabetes mellitus, first 
diagnosed in 2003.  

The veteran has alleged that his current hypertension had its 
onset during his period of service or, more specifically, 
that his hypertension is related to his service-connected 
diabetes mellitus; however, as a layperson, the veteran is 
competent to relate any symptoms that he experienced at any 
time, but is not competent to give a medical opinion on the 
diagnosis or etiology of a disability.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

For these reasons, the Board finds that the veteran did not 
experience any in-service injury or disease of hypertension; 
did not manifest hypertension to a compensable degree within 
one year of service separation; did not experience continuous 
post-service symptoms of hypertension; and the weight of the 
competent medical evidence demonstrates that the veteran's 
hypertension began many years after his period of service, 
was not caused by any incident of service, and is not 
proximately due to or the result of his service-connected 
diabetes mellitus.  The Board concludes that neither direct 
nor secondary service connection for hypertension is 
warranted.  As the preponderance of the evidence is against 
the claim for service connection, the benefit-of-the-doubt 
rule does not apply, and the claims must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Service connection for hypertension, to include as secondary 
to service-connected diabetes mellitus, is denied.  


REMAND

The remaining issue on appeal is entitlement to service 
connection for PTSD.  The Board finds that there is a further 
VA duty to assist the veteran in developing evidence 
pertinent to his claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e. under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).  

The veteran claims service connection for PTSD based on 
alleged stressors in Vietnam.  His service personnel records 
indicate that he was not awarded decorations evidencing 
combat.  Such records show that the veteran's occupational 
specialty was listed as a lineman.  He had nine months and 25 
days of foreign and/or sea service.  The service personnel 
records indicate that the veteran served in Vietnam from 
October 1968 to August 1969.  While in Vietnam, the veteran 
served with the 270th Signal Company as a lineman from 
October 1968 to January 1969 and he also apparently served in 
the 37th Signal Company in January 1969.  Such records 
further show that the veteran served as a lineman in the 
596th Signal Company from January 1969 to August 1969.  His 
service medical records do not show treatment for any 
psychiatric problems, including PTSD.  

Post-service private and VA treatment records show treatment 
for disorders including PTSD.  A March 2005 statement from a 
VA physician indicated that the veteran's PTSD was related to 
his active combat/military service.  

The veteran has reported various stressors.  For example, a 
December 2003 VA psychiatric evaluation report noted that the 
veteran reported that his military occupational specialty was 
listed as a lineman, but that he was a jack of all trades in 
Vietnam.  The veteran stated that he served in Vietnam for 
nearly ten months from 1968 to 1969 before he returned 
stateside because of a family situation.  He related that he 
went over to Vietnam with the 1st Signal Battalion and that 
he ended up in the 596th Signal Battalion.  The veteran 
indicated that he was stationed in Phu Bai and that he ran 
convoy duty throughout I Corps.  

At the December 2003 VA psychiatric examination, the veteran 
also reported that while stationed in Phu Bai he performed 
guard duty and also did some short-range infantry patrols 
outside the compound.  He reported that he carried the radio 
on those missions and that he worked as a lineman for only 
about three or four weeks the whole time he was in Vietnam.  

At the December 2003 VA psychiatric examination, the veteran 
stated that he received incoming fire in the form of mortars, 
and that he also received small arms fire while on guard 
duty.  He stated that such incidents were a regular 
occurrence.  The veteran related that on one occasion a 
mortar round hit at the door of a bunker, and that on another 
occasion, it blew up his hooch just after he had left it to 
run to a bunker.  

The veteran also reported that he saw a fellow soldier, B. 
B., get killed when sappers once infiltrated the compound and 
threw satchel charges at him.  The veteran indicated that he 
had to discharge his weapon a couple of times while he was on 
guard duty in Vietnam, specifically when the enemy attacked 
the compound.  He also stated that he had to discharge his 
weapon a few times while in a convoy when pinned down by the 
enemy.  

In a November 2005 statement of the case, the RO reported 
that the Vietnam Casualty Search Page showed that three 
soldiers named B. B. were killed, but that two of them died 
before the veteran arrived in Vietnam and that the other 
soldier was not in his company.  

The Board notes that the veteran has specifically stated that 
he was exposed to stressors, including mortar fire.  The 
Board observes that a mortar attack on one's unit may be 
accepted as a stressor event that could be verified and, in 
some cases, form the basis of a PTSD diagnosis.  See 
Pentecost, 16 Vet. App. 124 (corroboration of every detail of 
a stressor under such circumstances, such as the claimant's 
own personal involvement, is not necessary); see also Suozzi 
v. Brown, 10 Vet. App. 307 (1997).

The Board finds that further attempts to verify the veteran's 
reported stressors is necessary to decide this claim, to 
include through the U.S. Army and Joint Services Records 
Research Center (JSRRC).  The Board observes that the veteran 
has specifically reported that he was exposed to mortar and 
small arms fire when he was serving with the 596th Signal 
Company and stationed at Phu Bai.  As noted above, the 
veteran served with the 596th Signal Company in Vietnam from 
January 1969 to August 1969.  

For these reasons, the Board finds that an attempt to verify 
the veteran's alleged stressors should be undertaken, 
especially attempts and to obtain relevant unit histories for 
the relevant period from January 1969 to August 1969.  The 
statutory and regulatory duty to assist the veteran in the 
development of his claim by attempting to verify stressful 
events through relevant unit histories is not satisfied by a 
government agencies more restrictive research criteria.  The 
RO/AMC are free to conduct any of the requested unit history 
research necessary to help fulfill the duty to assist this 
veteran. 

Accordingly, these issues are REMANDED for the following:  

1.  VA treatment records since September 
2006 should be obtained.  

2.  The RO/AMC should investigate and 
attempt to verify the veteran's alleged 
stressors, to specifically include 
military unit histories for the relevant 
time period the veteran was stationed at 
Phu Bai in Vietnam (January 1969 to 
August 1969).  Research should attempt to 
verify the veteran's reported exposure to 
mortar fire and small arms fire while 
serving with the 596th Signal Company and 
stationed at Phu Bai in Vietnam from 
January 1969 to August 1969.  

If any research conducted by the RO/AMC 
does not confirm an in-service stressful 
event, the case should be sent for 
stressor development through the U.S. 
Army and Joint Services Records Research 
Center (JSRRC). JSRRC should also be 
requested to obtain the unit histories of 
the veteran's units (to specifically 
include the 596th Signal Company) during 
the time he was in Vietnam.  If more 
detailed information is need for this 
research, the veteran should be given an 
opportunity to provide it.  

3.  If, and only if, a stressor is 
verified, schedule the veteran for a VA 
psychiatric examination to determine 
whether he suffers from PTSD as a result 
of a verified stressor.  The claims folder 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  

4.  Thereafter, review the veteran's claim 
for entitlement to service connection for 
PTSD.  If the claim is denied, issue a 
supplemental statement of the case to the 
veteran and his representative, and 
provide an opportunity to respond, before 
the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


